This is an action of trespass to try title, brought by appellants Jef Cochran and Jacob Baldwin, in the district court of Liberty county, Tex., on December 14, A.D. 1914, against J. H. Williams, and his wife, J. L. Williams, John I. Tarkington, Cornelia A. Lyford, and Martha Peveto, to recover the eastern part of what is known as subdivision No. 7 (south subdivision) of the B. Tarkington league in Liberty county. It is conceded by all the parties to this suit that the only issue involved in the case is one of boundary — whether or not a part of the location of the T. H. Votaw survey of 565 1/2 acres, patented May 14, 1902, is in conflict with the B. Tarkington league, located in June, 1835. The case was tried before the court without a jury, resulting in a judgment for the defendants, J. H. Williams and his wife, J. L. Williams, from which judgment the plaintiffs have appealed.
The evidence upon the trial of the case on the question of boundary, and this being the only question in the case, is voluminous, and we do not think it necessary to state the evidence in this opinion. We have carefully considered all the testimony contained in the record, and believe that the same is amply sufficient to sustain the findings of the trial court and its judgment rendered thereon. We do not agree with appellants that the testimony offered by them was undisputed, and that the evidence was without conflict.
The findings of fact by the trial court, there being testimony to support the same, should stand in the appellate court, clothed with the same dignity as the courts have placed upon the verdict of a jury.
The judgment of the lower court is therefore affirmed.